DETAILED ACTION
Response to Arguments
 	Claims 1-6, 8-22, and 24-32 are pending in the current action.
	In response to “Claim Rejections Under 35 U.S.C. § 103(a)”
With respect to claim 1, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the folding advantages of Kusama would improve system storage and shipping and thus be a reasonable motivation for combination (Kusuma et al col 2 ln 00-5).
With respect to claim 18, Applicant argues that Lehman does not disclose “a drape that includes at least one flexible window sheet positioned between and connected to a thermoformed basin and a flexible side sheet,” Examiner disagrees. Applicant argues that the cover 44 is not a drape, but a drape is a member that covers another member so the cover 44 can be interpreted as a drape. A drape is not limited to a thin cloth like material, especially as the drape of claim 18 included a thermoformed basin which is not a cloth like material. Lehman teaches a window cover 44 and thus teaches a window sheet between the flexible sheet and basin. Applicant further argues that Lehman does not teach a flexible window sheet, Examiner disagrees. Firstly, the flexible window is disclosed by Marshall (Annotated Fig 1, window is a planar extension of the basin, made of the same material and both are flexible), so the window is flexible and Lehman was relied upon to make it transparent. Second, flexible is a relative term, the cap 44 of Lehman is a plastic or polymer for which flexibility is dependent on material thickness; and the flexibility is not clarified as to when. So, while the plastic may be stiff ([0030], utlem plastic is stiff but moldable) it may be flexible to a certain force and also may be flexible during the formation of the cover. Thirdly, Dye is also relied upon for the combination, and Dye et al clearly has a flexible transparent member 28 between a central member and an outer flexible drape so a modification of the flexible member of Marshall to be transparent is reasonable within the field.  
Examiner’s rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 5435322) in view of Kusuma et al (US 7654402).
With respect to claim 1, Marshall discloses A drape for a surgical fluid thermal treatment system comprising: a flexible sheet (Fig 1, flexible sheet is basin 20/22, window is thicker portion beyond lip 18, and side sheet 14; col 2 ln 10-15- capable of folding thus is flexible) having a basin portion defining a perimeter (Fig 2, basin with bottom 20, sides 22, perimeter 18) and a side sheet portion connected to the perimeter of the basin portion (Fig 1, side sheet 14 indirectly connected via thermal bonding 24 to basin via window 23), wherein the basin portion defines a bottom wall and a collapsible sidewall (Fig 2, bottom 20 and side wall 22; col 2 ln 10-15, col 3 ln 40-5, capable of folding and material choice would make it collapsible), the collapsible sidewall being configured to transform from a first configuration in which the basin portion is expanded such that the basin portion is configured to conform to a basin of the surgical fluid thermal treatment system (Fig 1, Fig 2, first configuration shown conformed to a fluid system 26/28) to a second configuration in which the basin portion is collapsed and the flexible sheet is planar (col 2 ln 10-15, formed portion may be folded- col 3 ln 40-55, material and thickness of basin portion 20/22 would be capable of folding to a planar formation).  
Marshall is silent on wherein the collapsible sidewall is configured to telescopically collapse from the first configuration to the second configuration with the bottom wall and the perimeter of the basin portion being coplanar and the side sheet portion defining folded rings of material between the bottom wall and the perimeter. 
Kusuma et al teaches an analogous rigid plastic container (Fig 5A, Fig 6A, col 6 ln 60-70) comprising a basin portion defining a perimeter (Fig 2, basin 10 with bottom 12 including portion 20, sides 16, perimeter 14), wherein the basin portion defines a bottom wall and a collapsible sidewall (Fig 2, bottom 12 and side wall 16; Fig 6A, capable of folding), the collapsible sidewall being configured to transform from a first configuration in which the basin portion is expanded (Fig 5A, first configuration shown) to a second configuration in which the basin portion is collapsed (Fig 6A, Fig 7), wherein the collapsible sidewall is configured to telescopically collapse from the first configuration to the second configuration (Fig 6A, col 2 ln 20-25, concentric surrounding relation interpreted to be a telescoping collapse as the walls collapse into the perimeter) with the bottom wall and the perimeter of the basin portion being coplanar (Fig 7, Fig 6A, at least portion 20 of the bottom wall 12/20 is in the same plane as the perimeter 14) and the side sheet portion defining folded rings of material between the bottom wall and the perimeter (Fig 6A, col 2 ln 20-25, concentric folded rings). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewalls of Marshall to have the folding capability as taught by Kusuma et al to improve system storage and shipping (Kusuma et al col 2 ln 00-5).
With respect to claim 2, Marshall/Kusuma et al discloses The drape of claim 1, wherein the basin portion is shape-indexed to the basin of the surgical fluid thermal treatment system (Marshall col 2 ln 1-5, formed portion, including basin 22/20, is in the shape of a basin thus shape-indexed to the thermal treatment basin).  
With respect to claim 3, Marshall/Kusuma et al discloses The drape of claim 1, wherein the collapsible sidewall extends upwardly and outwardly from the bottom wall of the basin portion (Marshall Annotated Fig 2, upward and outward direction shown), when in the first configuration, such that the basin portion defines an open top surface of greater cross-sectional area than a cross- sectional area of the bottom wall (Marshall Annotated Fig 2, open top cross section shown greater than bottom cross section).  

    PNG
    media_image1.png
    314
    885
    media_image1.png
    Greyscale

Annotated Fig 1, Marshall
With respect to claim 4, Marshall/Kusuma et al discloses The drape of claim 1, wherein the bottom wall is flat (Marshall Annotated Fig 2, flat bottom portion shown) and the collapsible sidewall extending upwardly and outwardly from the bottom wall is curved, when in the first configuration (Marshall Annotated Fig 2, upward and outward direction with a curve shown).  
With respect to claim 5, Marshall/Kusuma et al discloses The drape of claim 1, wherein the collapsible sidewall further defines a curved perimeter lip, when in the first configuration (Marshall Fig 1, perimeter lip 18 shown circular thus curved).  
With respect to claim 8, Marshall/Kusuma et al discloses The drape of claim 1, wherein the bottom wall is flexible and deformable (Marshall col 2 ln 10-15, col 2 ln 40-55, bottom wall 20 capable of being flexed and deformed due to the foldability and material choice) (Kusuma et al Fig 6A, col 2 ln 20-25, deformable wall into a stored position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewalls of Marshall to have the folding capability as taught by Kusuma et al to improve system storage and shipping (Kusuma et al col 2 ln 00-5).
With respect to claim 9, Marshall/Kusuma et al discloses The drape of claim 1, wherein the basin portion (Marshall basin 20/22) defines an arcuate shape devoid of 90 degree angles (Marshall Fig 1, arcuate shape shown defined via lip 18, the circularly shaped cross section shown does not have any 90 degree angles).  
With respect to claim 10, Marshall/Kusuma et al discloses The drape of claim 1, wherein the basin portion (Marshall basin 20/22) defines a height ranging from 75 mm to 150 mm when in the first configuration (Marshall col 1 ln 30-35, fluid basin is 4 inches/101 cm deep, thus the basin 20/22 would be 4 inches deep plus the basin thickness, this would still have the basin 20/22 within the claimed range when in the first configuration) and the flexible sheet defines a height ranging from 10 mm to 50 mm when in the second configuration (Marshall col 2 ln 45-50, col 2 ln 55-60, basin 20/22 and side sheet have thicknesses of 13 mm and 2 mm respectively, thus the system if collapsed and folded would have at least one portion of the folded system that has a thickness that is within the claimed height range).  
With respect to claim 11, Marshall/Kusuma et al discloses The drape of claim 1, wherein the basin portion defines a perimeter (Marshall Fig 1, basin 20/22 with perimeter 18), and the side sheet portion extends about an entirety of the perimeter of the basin portion (Marshall Fig 1, side sheet 14 shown to extend around the entirety of perimeter 18 where it attaches indirectly thereto at seal 24).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Kusuma et al as applied to claim 1 above, and further in view of Foote et al (US 4889231).
With respect to claim 6, Marshall/Kusuma et al discloses The drape of claim 1, wherein the collapsible sidewall extends upwardly from the bottom wall of the basin portion (Marshall Annotated Fig 2, upward and outward direction shown), when in the first configuration, to an inflection point and further extends downwardly from the inflection point (Marshall Annotated Fig 2, basin side wall 22 shown with an upward extension to the perimeter 18 inflection point, side wall 22 continues in a circular direction downward form the inflection point along the lengthwise extension section to surround the bottom wall 20).  
Marshall/Kusuma et al is silent on to an inflection point and further extends downwardly from the inflection point.
Foote et al teaches an analogous surgical basin system 10 (Fig 1) on an analogous ring stand (col 2 ln 45-50) wherein the sidewall 18/20 extends upwardly from the bottom wall 12 to a perimeter 22, which can be bent to be an inflection point as shown in Fig 3, then further extends downwardly and transitions into the ledge 24 (analogous to the window of Marshall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side wall thickness of Marshall/Kusuma et al to allow for a bendable perimeter as taught by Foote et al to allow the basin perimeter to be more flexible and made into an inflection point to better fit the supporting surfaces (Foote et al col 2 ln 30-45).

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Kusuma et al as applied to claim 1 above, and further in view of Lehman (US 2004/0045954).
With respect to claim 12, Marshall/Kusuma et al discloses The drape of claim 1, wherein the flexible sheet further comprises at least one [outer] portion (Marshall Annotated Fig 1, window is thick extension from perimeter 18 to seal 24), the basin portion defines a perimeter having a length and a width (Marshall Fig 1, basin 20/22 with perimeter 18), and the at least one [outer] portion projects away from a lengthwise perimeter section of the basin portion (Marshall Fig 1, window is the thick extension from perimeter 18 to seal 24, thus is shown to project away from perimeter 18 at all sections of the basin portion).  
Marshall/Kusuma et al is silent the outer portion being a window.
Lehman teaches an analogous drape covering system having a basin portion 42, and an outer portion being a window portion 44, and a drape 70 (Fig 5) wherein the basin portion is opaque ([0010], stainless steel is opaque) and the at least one window portion is transparent ([0007], window 25 is transparent).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer portion of Marshall/Kusuma et al to be a transparent window as taught by Lehman in order to allow for specific instrument viewing through the cover (Lehman [0039]).

    PNG
    media_image2.png
    886
    928
    media_image2.png
    Greyscale

Annotated Fig 1, Marshall
With respect to claim 17, Marshall/Kusuma et al discloses The drape of claim 1, wherein the basin portion defines an oval-shaped cavity (Marshall Fig 2, cavity within basin 20/22 is oval in the cross section shown, interpreted as an oval due to the elongate lengths at the open section and bottom wall while being rounded at the sidewalls), when in the first configuration, that transitions to a generally rectangular shape about a perimeter of the basin portion (Marshall Fig 1, perimeter of outer portion, which is about the basin perimeter 18, is shown generally rectangular via bond lines 24), the flexible sheet further comprises a first [outer] portion connected to one lengthwise side of the basin portion (Marshall Annotated Fig 1, first window portion, integral with thus connected to the basin 20/22 lengthwise section/side) and a second [outer] portion connected to an opposite lengthwise side of the basin portion (Marshall Annotated Fig 1, second window portion, integral with thus connected to the basin 20/22 opposite lengthwise section/side), and the side sheet portion is connected around an entire perimeter defined by the basin portion and first and second [outer] portions (Marshall Fig 1, side sheet 14  connected to window/basin around entire perimeter at bond 24).  
Marshall/Kusuma et al is silent on the flexible sheet further comprises a first window portion, and a second window portion, and the side sheet portion is connected around an entire perimeter defined by the basin portion and first and second window portions.
Lehman teaches an analogous drape covering system having a basin portion 42, and an outer portion being a window portion 44 so that flexible sheet further comprises a first window portion, and a second window portion (Fig 3), and the side sheet portion is connected around an entire perimeter defined by the basin portion and first and second window portions (Fig 2, Fig 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer portion of Marshall/Kusuma et al to be a transparent window as taught by Lehman in order to allow for specific instrument viewing through the cover (Lehman [0039]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Kusuma et al/Lehman as applied to claim 12 above, and further in view of Faries JR et al (US 2004/0208780).
With respect to claim 13, Marshall/Kusuma et al/Lehman discloses The drape of claim 12, and the at least one window portion is transparent (Lehman [0007], window 25 is transparent).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer portion of Marshall/Kusuma et al/Lehman to be a transparent window as taught by Lehman in order to allow for specific instrument viewing through the cover (Lehman [0039]).
Marshall/Kusuma et al/Lehman are silent on wherein the basin portion and the side sheet portion are opaque.
Faries JR et al teaches an analogous surgical drape system having a drape 30 with a basin portion ([0028], basin portion where the drape conforms to tray 20) and a side sheet portion extending there from ([0028] side sheet is portion not conformed to tray 20) and made of an analogous polymer blend material ([0028]) wherein the basin portion and the side sheet portion are opaque ([0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the basin and side sheet transparency of Marshall/Kusuma et al/Lehman to be opaque as taught by Faries JR et al to be a known substitute for transparent with reasonable expectation of success (Faries JR et al [0069]) and should restricted viewing beneath the drape not be desired (Faries JR et al [0069]). 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Kusuma et al as applied to claim 1 above, and further in view of McPherson (US 2013/0293353).
With respect to claim 14, Marshall/Kusuma et al discloses The drape of claim 1
Marshall/Kusuma et al is silent on further comprising an electronically readable tag.  
McPherson et al teaches an analogous container section 143 within seal 132 and adjacent section 131 extending therefrom (analogous to the window section of Marshall/Conway), the adjacent section comprising an electronically readable tag ([0050], Fig 1, tag 120a can be electronic) sealed between two layers 130b/130a (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window of Marshall/Kusuma et al to have the two layered sealed tag on the window portion as taught by McPherson et al in order to allow for product tracking and management (McPherson et al [0053]) and prevents device reuse (McPherson et al [0007]). 
With respect to claim 15, Marshall/Kusuma et al/McPherson et al discloses The drape of claim 14, wherein the electronically readable tag (McPherson et al Fig 1, tag 120a) is sandwiched between at least two sheets of material bonded together to define the flexible sheet (McPherson et al Fig 1, [0061], layers 130a/130b bonded at 131 to define the flexible sheet 130 comprised of the container section and adjacent section).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window of Marshall/Kusuma et al/McPherson et al to have the two layered sealed tag on the window portion as taught by McPherson et al in order to allow for product tracking and management (McPherson et al [0053]) and prevents device reuse (McPherson et al [0007]).
With respect to claim 16, Marshall/Kusuma et al/McPherson et al discloses The drape of claim 15, wherein: the electronically readable tag is a near field communication tag (McPherson et al [0053], tag 120 is a RFID tag which is an example of near field communication tag),26F&B Docket No.: 29805.196.46Ecolab Docket No.: E10538USU3 the flexible sheet further comprises at least one window portion positioned between and connected to the basin portion and the side sheet portion (Marshall Annotated Fig 1, two window portions shown between the basin 20/22 and side sheet 14), and the near field communication tag is sandwiched between at least two sheets of material bonded together to define the at least one window portion of the flexible sheet (McPherson et al Fig 1, [0061], layers 130a/130b bonded at 131 to define the flexible sheet 130 comprised of the container section and adjacent section).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window of Marshall/Kusuma et al/McPherson et al to have the two layered sealed tag on the window portion as taught by McPherson et al in order to allow for product tracking and management (McPherson et al [0053]) and prevents device reuse (McPherson et al [0007]).

Claim 18-22, 24, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Lehman and in view of Dye et al (US 2013/0247921).
With respect to claim 18, Marshall discloses A drape (Fig 1, drape comprised of basin 20/22, window is thicker portion beyond lip 18, and side sheet 14) comprising: a thermoformed (col 2 ln 50-55, thermoformed via a vacuum forming method) basin (Fig 2, basin with bottom 20 and sides 22) that is shape-indexed to a shape of a basin of a surgical system into which the thermoformed basin is configured to be inserted (Fig 3, col 2 ln 40-45, formed to fit a surgical system, thus shape indexed), the thermoformed basin being collapsible (col 2 ln 10-15, col 3 ln 40-5, capable of folding and material choice would make it collapsible); a flexible side sheet (Fig 2, side sheet 14; col 2 ln 10-15- capable of folding thus is flexible) bonded to and extending about an entire perimeter of the thermoformed basin (Fig 1, side sheet 14 connected to basin 20/22 indirectly via thermal bonding to basin at 24, shown extending around the entire perimeter 18); and at least one flexible. . . sheet positioned between and connected to the thermoformed basin and the flexible side sheet (Annotated Fig 1, col 2 ln 10-15, col 2 ln 60-65, window is a portion of formed part 12 which extends from the basin perimeter 18 to seal 24, detailed to be the same type of material of the foldable basin thus flexible, interpreted to be a window as this portion includes the framework that surrounds an opening 18 where the basin portion of the formed portion 12 lies- Merriam-Webster, an opening (such as a shutter, slot, or valve) that resembles or suggests a window; interpreted to be connected to as the window sheet is integral to the basin thus are linked together and connected to the side sheet at seal 24), wherein the at least one flexible window sheet is. . . bonded to both the thermoformed basin (col 2 ln 50-55, window and basin 20/22 are formed together via vacuum forming, a process that involves heat, thus the members are integrally bonded and formed through a thermal method, thermally bonded; bonded interpreted to be two portions held together, which Examiner notes does not inherently require two separate members later formed together) and the flexible side sheet (col 2 ln 55-60, window is thermally bonded to the side sheet 14 at junction 24).   
Marshall is silent on and at least one flexible window sheet positioned between and connected to the thermoformed basin and the flexible side sheet, wherein the at least one flexible window sheet is thermally bonded to both the thermoformed basin and the flexible side sheet.
Lehman teaches an analogous drape covering system having a basin portion 42, and an outer portion being a window portion 44, and a drape 70 (Fig 5) wherein the basin portion is opaque ([0010], stainless steel is opaque) and the at least one window portion is transparent ([0007], window 25 is transparent) so as to teach and at least one window sheet positioned between and connected to the thermoformed basin 42 and the flexible side sheet 70 (Fig 2, window 44 divided in half  into a first and second window as interpreted to its relationship to the basin), wherein the at least one flexible window sheet is bonded to both the thermoformed basin and the flexible side sheet ([0008], [0033], windows 44 bonded to the basin and side sheet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer portion of Marshall/Kusuma et al to be a transparent window as taught by Lehman in order to allow for specific instrument viewing through the cover (Lehman [0039]) and that making the basin and outer portion separate entities or integral are known alternatives with a reasonable expectation of success (Lehman [0049]).
Marshall/Lehman discloses the device as discussed above. 
Marshall/Lehman is silent wherein the at least one flexible window sheet is thermally bonded to both the thermoformed basin and the flexible side sheet.
Dye et al teaches an analogous drape system having a central member 30, surrounded by a window system 26, and an opaque drape 28 ([0041]), the members may all be permanently attached ([0041], [0049]), and heat sealing is an appropriate and known method for doing so ([0041], [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relationship between the basin, window, and drape as taught by Marshall/Lehman to each be heat sealed relative to each other as taught by Dye et al in order to have a seal that meets the barrier performance of the drape material and thus does not ruin the drapes intended function or providing a barrier (Dye et al [0041], [0005]).
With respect to claim 19, Marshall/Lehman/Dye et al discloses The drape of claim 18, wherein the thermoformed basin is collapsible from a height greater than 75 mm when expanded for use (Marshall col 1 ln 30-35, fluid basin is 4 inches/101 cm deep, thus the basin 20/22 would be 4 inches deep plus the basin thickness, this would still have the basin 20/22 at a height greater than the claimed minimum) to a height less than 25 mm when collapsed for packaging (Marshall col 2 ln 45-50, col 2 ln 55-60, basin 20/22 and side sheet have thicknesses of 13 mm and 2 mm respectively, thus the system if collapsed and folded it would have at least one portion of the folded system that has a thickness that is less than the claimed limit).  
With respect to claim 20, Marshall/Lehman/Dye et al discloses The drape of claim 18, wherein the thermoformed basin (Marshall Fig 2, basin 20/22) defines a bottom wall (Marshall Fig 2, bottom wall 20) and a sidewall (Marshall Fig 2, sidewall 22) extending upwardly and outwardly from the bottom wall of the thermoformed basin (Marshall Annotated Fig 2, upward and outward extent of sidewall 22 shown) such that the thermoformed basin defines an open top surface of greater cross-sectional area than a cross-sectional area of the bottom wall (Marshall Annotated Fig 2, open cross section shown greater in area than bottom wall 20 cross section).  
With respect to claim 21, Marshall/Lehman/Dye et al discloses The drape of claim 18.
Marshall/Lehman/Dye et al as it is currently combined is silent on wherein the flexible side sheet extends at least 35 centimeters from the perimeter of the thermoformed basin about the entirety of the perimeter of the thermoformed basin.  
Lehman further teaches wherein the drape flexible side sheet 70 extends at least 35 centimeters from the perimeter of the thermoformed basin 42 about the entirety of the perimeter of the thermoformed basin ([0041], drape 70 extends radially outwardly in a range of 30-61 cm from the opening, thus surrounds the entire perimeter of the basin 42).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape dimensions of Marshall/Lehman/Dye et al to extend outward from the basin perimeter in a range of 30-61 cm as further taught by Lehman in order to accurately cover the medical equipment beneath and prevent the operating room from becoming unintentionally non sterile (Lehman [0041], [0042]).
With respect to claim 22, Marshall/Lehman/Dye et al discloses The drape of claim 18, wherein the thermoformed basin (Marshall Fig 2, basin 20/22) is formed of a polymer having a melt temperature greater than 130 degrees Fahrenheit (Marshall col 2 ln 40-50, one of the polymer which comprises the basin 20/22 is polyethylene which has a melt temp of 122C, 251.6F, thus being greater than the claimed minimum; further the preferred ionomer resin is Surlyn which has a melt temp greater than 130F).  
With respect to claim 24, Marshall/Lehman/Dye et al discloses The drape of claim 18, wherein: the perimeter of the thermoformed basin (Marshall Fig 1, basin 20/22 with perimeter 18) having a length and a width (Marshall Annotated Fig 1, length and width), the at least one flexible window comprises a first flexible window (Marshall Annotated Fig 1, first window, detailed to be the material of the foldable basin thus flexible- col 2 ln 10-15; interpreted to be a window as this part of the formed portion includes the framework/extension that surround an opening 18 where the basin lies- Merriam-Webster, an opening (such as a shutter, slot, or valve) that resembles or suggests a window) and a second flexible window (Marshall Annotated Fig 1, second window; interpreted to be a window as this part of the formed portion includes the framework/extension that surround an opening 18 where the basin lies- Merriam-Webster, an opening (such as a shutter, slot, or valve) that resembles or suggests a window), the first flexible window projects away from one lengthwise perimeter section of the thermoformed basin (Marshall col 2 ln 50-55, extension/window and basin 20/22 are formed together via vacuum forming, a process that involves heat, thus the members are integrally bonded through a thermal method, thermally bonded; Annotated Fig 1, first window shown extending from a perimeter section) and is thermally bonded thereto (Dye et al [0041], [0049]), the second flexible window projects away from an opposite lengthwise perimeter section of the thermoformed basin (Marshall col 2 ln 50-55, extension/window and basin 20/22 are formed together via vacuum forming, a process that involves heat, thus the members are integrally bonded through a thermal method, thermally bonded; Annotated Fig 1, first window shown extending from a perimeter section) and is thermally bonded thereto (Dye et al [0041], [0049]), and the flexible side sheet is thermally bonded to the thermoformed basin, the first flexible window, and the second flexible window (Dye et al [0041], [0049]) about a perimeter defined, collectively, by the thermoformed basin, the first flexible window, and the second flexible window (col 2 ln 55-60, basin 20/22 is indirectly thermally bonded to the side sheet 14 at junction 24 which is around the combined window/basin perimeter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relationship between the basin, window, and drape as taught by Marshall/Lehman/Dye et al to each be heat sealed relative to each other as taught by Dye et al in order to have a seal that meets the barrier performance of the drape material and thus does not ruin the drapes intended function or providing a barrier (Dye et al [0041], [0005]).
With respect to claim 28, Marshall/Lehman/Dye et al discloses The drape of claim 18, wherein the thermoformed basin has a thickness greater than a thickness of the flexible side sheet (Marshall col 2 ln 45-50, col 2 ln 55-60, basin 20/22 and side sheet have thicknesses of 13 mm and 2 mm respectively, thus the basin is thicker)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Lehman/Dye et al as applied to claim 18 above, and further in view of Yamada et al (US 4944427).
With respect to claim 25, Marshall/Lehman/Dye et al discloses The drape claim 18, further comprising at least one flexible window sheet positioned between and connected to the thermoformed basin and the flexible side sheet (Lehman [0008], [0033], windows 44 connected to and between the basin and side sheet), wherein: the thermoformed basin is fabricated from a first polymer composition (Marshall col 2 ln 40-50, basin 20/22 comprises polyethylene and ionomer resin; polyethylene is a polymer, ionomer resin is a polymer), the at least one flexible window sheet is fabricated from a second polymer composition (Marshall col 2 ln 60-65, window comprises polyethylene and ionomer resin; polyethylene is a polymer, ionomer resin is a polymer) and the flexible side sheet is fabricated from a third polymer composition different than the first polymer composition and the second polymer composition (Marshall col 2 ln 55-60, side sheet 14 is polyethylene, as it is not detailed to have the resin the side sheet is interpreted to be a different composition from the first and second compositions).  
Marshall/Lehman/Dye et al is silent on a second polymer composition different than the first polymer composition.
Yamada et al teaches an analogous medical tray/container of analogous material (col 1 ln 25-35) having a basin portion 8 and an adjacent section 7/6/5 (analogous to the window portion of Marshall) both sections are fabricated from of a layer 2 of a first polymer composition and a layer 3 of a second different polymer section (col 3 ln 50-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Marshall/Lehman/Dye et al to be the two different layers as taught by Yamada et al to be an effective material for retaining tray structure (Yamada et al col 3 ln 55) while also being malleable for easy handling (Yamada et al col 7 ln 45-50) and minimizing additive transfer to the contained medical equipment (Yamada col 3 ln 55-60).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Lehman/Dye et al/Yamada et al as applied to claim 25 above, and further in view of Faries JR et al.
With respect to claim 26, Marshall/Lehman/Dye et al/Yamada et al discloses The drape of claim 25
Marshall/Lehman/Dye et al/Yamada et al is silent on wherein the first polymer composition, the second polymer composition, and the third polymer composition each comprise polyurethane.  
Faries Jr et al teaches an analogous multi member covering system with each member comprised of polyurethane of respective harnesses/thickness ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify all the plastic material of Marshall/Lehman/Dye et al/Yamada et al to have been some mixture of polyurethane as taught by Faries JR et al in order to have a material that can be sufficiently impervious, strong, and remain disposable (Faries JR et al [0028]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Lehman/Dye et al/Yamada et al as applied to claim 25 above, and further in view of Houde et al (US 2014/0041669).
With respect to claim 27, Marshall/Lehman/Dye et al/Yamada et al discloses The drape of claim 25
Marshall/Lehman/Dye et al/Yamada et al is silent on wherein the second polymer composition comprises a tackifing agent and the at least one flexible window sheet exhibits a coefficient of friction according to ASTM D1894 greater than 1.  
Houde et al teaches an analogous surgical cover having a material that comprises a tackifing agent and the at least one material exhibits a coefficient of friction according to ASTM D1894 greater than 1 ([0031], [0032], [0018]). Examiner notes that while Houde et la does not directly teach a coefficient of friction above 1, House et al teaches that it is known to modify the coefficient of friction to meet he user’s needs and the advantages of friction levels in an analogous range to the claimed friction level, Houde further teaches that the first material could be in a friction range from 0-1 and another surface of that material having a higher friction level is present, thus should the first level be 1 the second would obviously a level higher than 1 ([0019], [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plastic material of Marshall/Lehman/Dye et al/Yamada et al to include a tackifying agent as taught by House et al in order to reach the desired level of material friction (House et al [0031], [0032], [0018]).
Examiner further notes, in light of cited prior art that the claimed coefficient of friction are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed coefficient of friction which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed coefficient of friction within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Lehman/Dye et al as applied to claim 18 above, and further in view of Foot et al.
With respect to claim 29, Marshall/Lehman/Dye et al discloses The drape of claim 18, wherein the thermoformed basin (Marshall Fig 2, basin 20/22) defines a bottom wall (Marshall Fig 2, basin bottom wall 20) and a sidewall (Marshall Fig 2, basin sidewall 22) extending upwardly from the bottom wall of the thermoformed basin (Marshall Annotated Fig 2, basin sidewall 22 upward extent shown), the flexible side sheet being bonded to a perimeter edge of the sidewall (Marshall Fig 1, side sheet 14 indirectly bonded to basin 22/20 at bond 24).
Marshall/Lehman/Dye et al is silent on and the sidewall defines a thickness that increases from the perimeter edge of the sidewall to the bottom wall.  
Foote et al teaches an analogous surgical basin system 10 (Fig 1) on an analogous ring stand (col 2 ln 45-50) wherein the sidewall 18/20 defines a thickness that increases from the perimeter edge 22 of the sidewall to the bottom wall 12 (Fig 7, col 3 ln 1-5, side narrows to lip).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side wall thickness of Marshall/Lehman/Dye et al to increase from the perimeter to the bottom wall as taught by Foote et al to allow the basin perimeter to be more flexible to better fit the supporting surfaces (Foote et al col 2 ln 30-45).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Lehman/Dye et al/Foote et al as applied to claim 29 above, and further in view of Yamada et al.
With respect to claim 30, Marshall/Lehman/Dye et al/Foote et al discloses The drape of claim 29, wherein the thickness of the sidewall varies from a minimum thickness (Foote et al Fig 7, col 3 ln 1-5, side narrows to lip) a maximum thickness greater than or equal to 0.4 mm (Marshall col 2 ln 40-50, basin 20/22 thickness varies between 10-16 mils or 0.254 mm- 0.4064mm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side wall thickness of Marshall/Lehman/Dye et al/Foote et al to increase from the perimeter to the bottom wall as taught by Foote et al to allow the basin perimeter to be more flexible to better fit the supporting surfaces (Foote et al col 2 ln 30-45).
Marshall/Lehman/Dye et al/Foote et al is silent on the minimum thickness being 0.1 mm to 0.2 mm.
Yamada et al teaches an analogous medical tray/container of analogous material (col 3 ln 25-35) having a shape retaining layer 2 with a minimum thickness of 0.2 mm and a maximum thickness of 0.5 mm (col 3 ln 25-35, col 2 ln 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the basin thickness range of Marshall/Lehman/Dye et al/Foote et al to vary within a range of 0.1mm-0.5mm as taught by Yamada et al to be an effective range for retaining tray structure (Yamada et al col 3 ln 20-30) while also being malleable for easy handling (Yamada et al col 7 ln 45-50).
With respect to claim 31, Marshall/Lehman/Dye et al/Foote et al/Yamada et al discloses The drape of claim 30, wherein the maximum thickness ranges from 0.4 mm to 0.7 mm (Yamada col 3 ln 25-35, col 2 ln 10-20 maximum thickness of 0.5mm), and the flexible side sheet has a thickness ranging from 0.025 mm to 0.15 mm (Marshall col 2 ln 55-60, side sheet 14 thickness of 2 mils which is .05 mm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the basin thickness range of Marshall/Lehman/Dye et al/Foote et al/Yamada et al to vary within a range of 0.1mm-0.5mm as taught by Yamada et al to be an effective range for retaining tray structure (Yamada et al col 3 ln 20-30) while also being malleable for easy handling (Yamada et al col 7 ln 45-50).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Lehman/Dye et al as applied to claim 18 above, and further in view of McPherson.
With respect to claim 32, Marshall/Lehman/Dye et al disclose The drape of claim 18.
Marshall/Lehman/Dye et al is silent on further comprising an electronically readable tag, wherein: the electronically readable tag is a near field communication tag, and the near field communication tag is sandwiched between at least two sheets of material bonded together to define the at least one flexible window sheet.
McPherson et al teaches an analogous container section 143 within seal 132 and adjacent section 131 extending therefrom (analogous to the window section of Marshall/Conway), the adjacent section comprising an electronically readable tag ([0053], tag 120), wherein: the electronically readable tag is a near field communication tag ( [0053], tag 120 is a RFID tag which is an example of near field communication tag), and the near field communication tag is sandwiched between at least two sheets of material bonded together to define the at least one flexible window sheet (Fig 1, [0061], layers 130a/130b bonded at 131 to define the flexible sheet 130 comprised of the container section and adjacent section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window of over Marshall/Lehman/Dye et al to have the two layered sealed tag on the window portion as taught by McPherson et al in order to allow for product tracking and management (McPherson et al [0053]) and prevents device reuse (McPherson et al [0007]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786